

113 SRES 502 ATS: Concerning the suspension of exit permit issuance by the Government of the Democratic Republic of Congo for adopted Congolese children seeking to depart the country with their adoptive parents.
U.S. Senate
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 502IN THE SENATE OF THE UNITED STATESJuly 15, 2014Mr. Portman (for himself, Ms. Landrieu, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Blumenthal, Mr. Blunt, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mr. Chambliss, Mr. Coats, Ms. Collins, Mr. Corker, Mr. Cornyn, Mr. Crapo, Mr. Cruz, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Feinstein, Mrs. Fischer, Mr. Franken, Mrs. Gillibrand, Mr. Grassley, Mrs. Hagan, Mr. Harkin, Mr. Inhofe, Mr. Johanns, Mr. Johnson of Wisconsin, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Levin, Mr. Markey, Mrs. McCaskill, Mr. McCain, Mr. McConnell, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mr. Paul, Mr. Rubio, Ms. Stabenow, Mr. Tester, Mr. Thune, Mr. Vitter, Mr. Walsh, Mr. Warner, Ms. Warren, Mr. Wicker, Ms. Heitkamp, Mr. Hoeven, Mrs. Murray, Mr. Toomey, Mr. Hatch, Mr. Cochran, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Foreign RelationsJuly 29, 2014Reported by Mr. Menendez, with an amendment and an amendment to the preambleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicJuly 31, 2014Considered, amended, and agreed to with an amended preambleRESOLUTIONConcerning the suspension of exit permit issuance by the Government of the Democratic Republic of
			 Congo for adopted Congolese children seeking to depart the country with
			 their adoptive parents.Whereas according to UNICEF, over 4,000,000 orphans are estimated to be living in the Democratic
			 Republic of Congo;Whereas cyclical and violent conflict has plagued the Democratic Republic of Congo since the
			 mid-1990s;Whereas the United States has made significant financial investments in the Democratic Republic of
			 Congo, providing an estimated $274,000,000 bilateral aid to the Democratic
			 Republic of Congo in fiscal year 2013 and an additional $165,000,000 in
			 emergency humanitarian assistance;Whereas the policy of the United States Government toward the Democratic Republic of Congo is focused on helping the country become a nation that … provides for the basic needs of its citizens;Whereas the United Nations, the Hague Conference on Private International Law, and other
			 international organizations have recognized that a child should grow up in
			 a family environment;Whereas adoption, both domestic and international, is an important child protection tool and an
			 integral part of child welfare best practices around the world, along with
			 family reunification and prevention of abandonment;Whereas, on September 27, 2013, the Congolese Ministry of Interior and Security, General
			 Directorate
			 of Migration, informed the United States Embassy in Kinshasa that
			 effective September 25, 2013, they had suspended issuance of exit permits
			 to adopted Congolese children seeking to depart the country with their
			 adoptive parents;Whereas there are United States families with finalized adoptions in the Democratic Republic of the
			 Congo and the necessary legal paperwork and visas ready to travel home
			 with these children but are currently unable to do so; andWhereas, on December 19, 2013, the Congolese Minister of Justice, Minister of Interior and
			 Security,
			 and the General Directorate of Migration confirmed to members of the
			 United
			 States Department of State that the current suspension on the issuance of
			 exit permits continues: Now, therefore, be itThat the Senate—(1)affirms that all children deserve a safe, loving, and permanent family;(2)recognizes the importance of ensuring that international adoptions of all children are conducted in
			 an ethical and transparent manner;(3)expresses concern over the impact on children and families caused by the current suspension of exit
			 permit issuance within the Democratic Republic of Congo;(4)respectfully requests that the Government of the Democratic Republic of Congo—(A)resume processing adoption cases and issuing exit permits via the Ministry of Gender and Family’s
			 Interministerial Adoption Committee and General Directorate of Migration;(B)prioritize the processing of intercountry adoptions which were initiated before the suspension; and(C)expedite the processing of those adoptions which involve medically fragile children; and(5)encourages continued dialogue and cooperation between the United States Department of State and the
			 Democratic Republic of the Congo's Ministry of Foreign Affairs to improve
			 the intercountry adoption process and ensure the welfare of all children
			 adopted from the Democratic Republic of Congo.